Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 1 of 7 Page ID
                                #:10703




                  EXHIBIT BB
Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 2 of 7 Page ID
                                #:10704
Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 3 of 7 Page ID
                                #:10705
Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 4 of 7 Page ID
                                #:10706
Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 5 of 7 Page ID
                                #:10707
Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 6 of 7 Page ID
                                #:10708
Case 2:15-cv-06633-CAS-SS Document 409-6 Filed 04/10/19 Page 7 of 7 Page ID
                                #:10709
